
	

114 SRES 181 ATS: Designating May 19, 2015, as “National Schizencephaly Awareness Day”.
U.S. Senate
2015-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 181
		IN THE SENATE OF THE UNITED STATES
		
			May 19, 2015
			Mr. Hoeven (for himself and Ms. Heitkamp) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating May 19, 2015, as National Schizencephaly Awareness Day.
	
	
 Whereas schizencephaly is an extremely rare developmental birth defect characterized by abnormal slits, or clefts, in the brain;
 Whereas individuals with bilateral schizencephaly, the more severe case, commonly have developmental delays, delays in speech and language skills, problems with brain-spinal cord communication, limited mobility, and shorter lifespans;
 Whereas schizencephaly is the second rarest brain malformation, and only approximately 7,000 cases have ever been reported;
 Whereas promoting education and increasing awareness among health professionals and families will lead to early intervention and treatment options for individuals with schizencephaly; and
 Whereas continued Federal support for medical research will help identify causes, improve diagnostics, and develop promising treatments for schizencephaly: Now, therefore, be it
		
	
 That the Senate designates May 19, 2015, as National Schizencephaly Awareness Day.  